UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7338


ALFRED WILLIAM LASURE,

                Plaintiff - Appellant,

          v.

SC   MENTAL   HEALTH;  CYNTHIA   HELFF,   Program   Director,
Individually and in her Official Capacity; JOHN MCGILL, State
Director, In his Official and Individual Capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. R. Bryan Harwell, District Judge.
(9:15-cv-01357-RBH)


Submitted:   January 31, 2017             Decided:   February 3, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alfred LaSure, Appellant Pro Se.  Charles Albert Kinney, Jr.,
Daniel Roy Settana, Jr., MCKAY LAW FIRM, PA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alfred William LaSure appeals the district court’s order

accepting the recommendation of the magistrate judge, as modified,

and denying relief on his 42 U.S.C. § 1983 (2012) complaint.               We

have    reviewed   the   record     and   find   no   reversible      error.

Accordingly, although we grant leave to proceed in forma pauperis,

we affirm for the reasons stated by the district court.             LaSure v.

SC Mental Health, No. 9:15-cv-01357-RBH (D.S.C. Sept. 20, 2016).

In light of this disposition, we deny as moot the Appellees’ motion

to strike LaSure’s second informal opening brief and amended

informal opening brief.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument    would   not    aid   the

decisional process.



                                                                    AFFIRMED




                                     2